Citation Nr: 1432366	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-47 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2012, the Board denied service connection for a low back strain (lumbar spine disorder) on the basis that new and material evidence had not been received to reopen the previously denied claim.  Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the parties filed a Joint Motion for Remand requesting that the May 2012 decision be vacated and that the matter be remanded to the Board for actions consistent with the Joint Motion for Remand, which was granted by the Court in February 2013.  The claim was remanded by the Board in November 2013; however, as will be discussed below, the Board finds that additional development is required before the adjudication of this claim.

In January 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee (Travel Board hearing).  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board previously remanded the claim in November 2013 to obtain a medical examination and etiology opinion specifically addressing the questions of whether the Veteran's low back disorder clearly and unmistakably preexisted service and, if so, whether a preexisting low back disorder was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  Pursuant to the Board's remand, in March 2014, the Veteran was afforded a VA medical examination; however, the examiner used the wrong legal standard in providing the opinion. The examiner opined that the claimed low back disorder, which the examiner opined clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner opined that it is less likely that the Veteran's current back pain is the ongoing pain from the pre-service school bus accident noting that the Veteran's service separation physical had no mention of a back abnormality, the Veteran had a post-service back injury, and was diagnosed with a recent compression fracture in 2006.  

The March 2014 VA examiner used the incorrect legal standard; therefore, the Board finds the opinion rendered to be inadequate.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed low back disorder.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Stegall v. West,  11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the March 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of any current low back disorder.  The VA examiner should offer the following opinions:

Did the any low back disorder clearly and unmistakably exist prior to entrance into service in February 1968?  

If it is the examiner's opinion that any low back disorder preexisted service, was the preexisting disorder clearly and unmistakably not aggravated (permanently worsened) during active service?  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

If it is the examiner's opinion that any low back disorder did not preexist service, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?

The examiner should provide a basis for all opinions expressed.  

2.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



